Citation Nr: 0947789	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-23 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder; and, if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Michel, Law Clerk





INTRODUCTION

The Veteran served on active duty from January 1976 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied reopening of a 
previously-denied claim for service connection for a chronic 
nervous condition, previously identified as anxiety tension 
state.

The scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Board has accordingly characterized 
the issue as shown on the title page.

In this decision, below, the Board grants reopening of the 
claim for service connection for a psychiatric disorder.  The 
reopened claim must be considered on its merits.  The Board 
finds it necessary to develop additional evidence, and 
therefore REMANDS the case to the RO via the Appeals 
Management Center (AMC), in Washington, DC, as discussed the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  An unappealed rating decision in July 2005 denied 
reopening a previously-denied claim of service connection for 
a chronic nervous condition (previously identified as anxiety 
tension state).

2.  Evidence received since the July 2005 rating decision is 
not cumulative or redundant of the evidence previously of 
record and is sufficient, when considered by itself or with 
previous evidence of record, to raise a reasonable 
possibility of substantiating the claim for service 
connection for the disability claimed.

CONCLUSION OF LAW

As evidence received since the July 2005 rating decision is 
new and material, the criteria for reopening the claim for 
service connection for an acquired psychiatric disorder are 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen a previously-denied claim 
for service connection for an acquired psychiatric disorder.  
The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the Veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  As the Board's decision below grants reopening of 
the previously-denied claim, there is no prejudice to the 
Veteran under Kent.

The record reflects the Veteran was provided VCAA notice in a 
letter mailed in May 2006, in response to the Veteran's new 
claim of an alleged sexual assault in service, prior to the 
initial adjudication of the claim. This letter included the 
disability rating criteria and effective-date element of the 
claim and a posttraumatic stress disorder (PTSD) 
questionnaire for use in reporting in-service stressors, to 
include the sources other than service records that may 
corroborate the alleged assault.  See 38 C.F.R. 
§ 3.304(f)(3).

The Board also finds that VA has complied with its duty to 
assist the Veteran in the development of this claim.  The 
Veteran's service treatment records (STRs) and service 
personnel records (SPRs) are associated with the file, and 
records have been obtained from those VA and non-VA medical 
providers identified by the Veteran as having relevant 
records.  The Veteran has not asserted there are other 
agencies having records that should be obtained, and the 
Board is unaware of any such records.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be granted for any 
disease initially diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons, 23 Vet. App. 1.

Service connection specifically for posttraumatic stress 
disorder (PTSD) requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and, credible supporting evidence 
that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Thompson v. Derwinski, 
1 Vet. App. 251, 253 (1991).

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d 1356.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

To deny a claim on its merits the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  However, the "benefit of the doubt rule" does not 
apply to the issue of new and material evidence.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).  

Analysis

The Veteran is seeking to reopen a claim for service 
connection for chronic nervous condition (previously 
identified as anxiety tension state). 

The RO issued a rating decision (RD) in August 1977 that 
denied service connection for a chronic nervous condition, 
based upon a determination that the claimed disorder was not 
shown on examination and was not related to service.

In April 2005 the Veteran asserted that he had new and 
material evidence and therefore filed to reopen the claim.  
The petition to reopen was denied by a July 2005 RD, based on 
a determination that the evidence submitted since the August 
1977 RD was not new and material.  The Veteran was notified 
of the denial by letter but he did not appeal.  The July 2005 
denial is accordingly the last final denial prior to the 
current claim.  38 C.F.R. §§ 20.302, 20.1103.

The Veteran submitted the instant claim in October 2005 in 
which he alleged that his nervous condition was due to a 
sexual assault while in service.  
  
The evidence associated with the claims files since the July 
2005 rating decision includes an October 2005 letter from Dr. 
WDG, M.D., stating that the Veteran suffered from depression 
and opining that the Veteran suffers from a severe nervous 
condition that is the direct result of his active military 
service.  Dr. WDG noted the Veteran stated that he was 
sexually assaulted by another male soldier while serving in 
the military and that this assault led to nightmares and 
flashbacks that bother the Veteran to the present day.  The 
doctor stated the alleged assault is what caused the 
Veteran's severe nervous condition.  

New evidence also includes two "buddy" statements received 
in July 2005 and in August 2006.  The first statement 
asserted the Veteran had a slight nervous condition in high 
school that worsened when he returned home from the military 
to the point that it appeared the Veteran would have a 
"nervous breakdown," could not drive or work, and no longer 
hunted or fished.  This friend did not appear to know of the 
alleged assault as he stated "I don't know if just being in 
the Army caused his nerves to get worse or if something 
happened to him while he was in the Army...." The second 
statement generally attested to the Veteran's trouble with 
his nerves after service and stated that the Veteran told him 
that he had been raped by one of his roommates right before 
he got out of the military.

The Board finds the opinion expressed by Dr. WDG and the lay 
statements are not cumulative or redundant of the evidence 
previously of record.  Further, the foregoing evidence is 
"material" in that it relates to unestablished facts 
necessary to support the claim and is sufficient to establish 
a reasonable possibility of substantiating the claim.

Accordingly, reopening of the claim is in order.  The 
Veteran's appeal is granted to this extent.

ORDER

Service connection for an acquired psychiatric disorder is 
denied.


REMAND

Service personnel records (SPRs) included the Veteran's 
entrance examination in December 1975.  Normal results were 
noted for the psychiatric clinical evaluation.  The Veteran 
denied ever attempting suicide; denied being depressed or 
having excessive worry; denied nervous trouble of any sort; 
and denied ever being treated for a mental condition.  The 
Veteran was qualified for service.

In the Veteran's application for enlistment, dated January 
1976, he denied ever engaging in homosexual activity.

Service treatment records (STRs) show that in February 1976, 
shortly after enlistment, the Veteran complained of being 
extremely nervous and provided a history of the same 
condition for the last 3 years.  In March 1976 the Veteran 
was seen by the Mental Hygiene Consultation Service for 
adjustment problems; consultation notes or results are not of 
record.

SPRs show that in August 1976 the Veteran was promoted to 
private first class (PFC).

In November 1976 STRs show the Veteran was seen for personal 
stress problems; additional details are not of record.

In a report of psychiatric evaluation dated December 1976 the 
Veteran admitted to being homosexual and expressed a desire 
to change this orientation, but stated that he felt he could 
only do this as a civilian.  The Veteran admitted to having 
homosexual relationships with an overt sexual orientation for 
the past three years.  The examiner concluded that the 
Veteran had attempted to leave the service since Army basic 
training (AIT) and had seen commanding officers (COs), 
chaplains, and mental hygiene technicians in the past, but 
this was the first time the Veteran gave specifics and did 
not just claim "nerves".  

A letter attached to the psychiatric evaluation, signed by a 
Quartermaster Captain (apparently the Veteran's commanding 
officer), stated the Veteran was an excellent worker and 
accomplished all he was told with a minimum of supervision.

A second letter attached to the psychiatric evaluation, 
signed by a Lieutenant Colonel, stated that the Veteran 
admitted to having homosexual tendencies, to having committed 
homosexual acts prior to service, and to having a homosexual 
orientation although the Veteran denied having committed 
homosexual acts since he entered the Army.

In the Veteran's separation examination, under chapter 13, 
dated December 1976 he denied ever attempting suicide; denied 
being depressed or having excessive worry; denied ever being 
treated for a mental condition; but affirmed that he had 
nervous trouble.  Normal results were noted for the 
psychiatric clinical evaluation. The Veteran wrote "o.k." 
under the notes and significant or interval history section 
of the separation examination.

In December 1976, the Veteran received a bar to reenlistment 
certificate which noted the Veteran was referred to the 
health clinic because he was a self-admitted homosexual.  The 
Veteran's conduct and efficiency was noted as being 
excellent.  The Veteran chose not to submit a statement on 
his own behalf.

An installation clearance record dated January 1977 revealed 
that the Veteran spoke to a chaplain and personal affairs 
officer, but the assault was not reported.

In a statement of medical condition dated January 1977, the 
Veteran noted that since his last separation examination, 
there had been no change in his medical condition.

In a VA compensation and pension (C&P) examination in July 
1977 the Veteran stated that the onset of his nervous problem 
started 2 to 3 years prior to his induction into the 
military.  He denied ever having a nervous breakdown or 
seizures.  The Veteran stated he became very aggravated and 
exasperated at times when things would not go right.  The 
examiner noted that if the Veteran's dosage of Stelazine and 
Valium were increased, he would become drowsy and could not 
stay awake, but that the Veteran would become extremely 
nervous if he did not take enough medication.  The Veteran 
stated that he would occasionally shake and have headaches 
when he became nervous.  The Veteran also stated that 
occasionally had crying spells or "tantrums", and that he 
had such an episode two nights prior to the examination when 
something did not suit him.  The Veteran stated that while he 
was in service he had thoughts of committing suicide but did 
not have those thoughts since being discharged.  The Veteran 
reported being anxious at work but did not have enough 
stamina to avoid nervous spells and aggravation.  The 
examiner noted no outward appearance of nervousness at the 
time of the examination, but that the Veteran was cheerful, 
complacent, smiling, and in no apparent distress.  The 
examiner diagnosed the Veteran with nervous tension per 
history, but noted that there was no clinical evidence to 
suggest the same.

A VA depression/mood screen in February 2003 produced 
positive test results.  The Veteran replied in the 
affirmative to the following questions: 1. Have you felt sad, 
blue or down in the dumps, 2. Have you lost interest in 
things you used to enjoy, 3. Have you had an increase or 
decrease in appetite or weight, 4. Have you had trouble 
sleeping or sleeping too much, 5. Have you felt slowed down 
or restless and unable to sit still, 6. Have you felt tired 
all of the time or loss of energy, 7. Have you felt worthless 
or guilty, 8. Have you had problems concentrating, thinking, 
remembering, or making decisions?  The Veteran denied having 
thoughts of death or suicide.

In September 2003 and in February 2004, the Veteran was 
assessed with depression without receiving a depression 
screening.  In September 2003 he was noted as having 
depressive symptoms, no hallucinations, and had never heard 
voices.

An August 2004 depression screening noted that the Veteran 
denied feeling down, depressed or hopeless during the past 
month.  He also denied having little interest or pleasure in 
doing things.  The Veteran's depression screening was 
negative.

In February 2005 the Veteran's PTSD screening was negative.  
The Veteran's answers to listed questions are not in the 
record.
 
VA Medical Center (VAMC) records in October 2005 contained a 
depression screening in which the Veteran stated that he was 
bothered by feeling down, depressed, or hopeless during the 
past month.  The Veteran was assessed with depression.

As detailed above, Dr. WDG submitted a letter dated October 
2005 in which he opined that the alleged assault caused the 
Veteran's severe nervous condition.  

In a VAMC record in March 2006, the Veteran stated to a VA 
social worker that while in service he and fellow soldiers 
took care of one another when they had reactions to flu 
inoculations.  He furthered that he became bed-ridden and one 
of the soldiers taking care of him had propositioned him in 
the past, but that he had politely turned him down.  The 
Veteran stated that he woke up and that particular soldier 
was standing over him, telling him that he had sex with the 
Veteran.  The Veteran had no memory of this act and did not 
report it to his superiors.  The Veteran claimed that he 
immediately tried to get out of the military with complaints 
of anxiety accompanied by stomach distress.  He stated that 
after being refused discharge, he reported that he was 
homosexual and was discharged approximately two weeks after 
the alleged rape.  The Veteran stated that he had flashbacks 
and questioned the efficacy of talk therapy.  The social 
worker and Veteran discussed different methods of addressing 
the Veteran's feelings of fear and anger associated with the 
rape. 

In May 2006 the Veteran submitted a PTSD questionnaire in 
which he stated that he was propositioned by a fellow soldier 
while stationed in Germany.  The Veteran stated that after he 
turned the solider down, the soldier made a threatening 
remark insinuating that he could have the Veteran sexually 
whenever he wanted.  The Veteran replied that the soldier 
better never try anything of the sort.  The Veteran stated 
that his other roommate knew that the soldier was homosexual 
and warned the Veteran to watch out.  The Veteran admitted 
that he could not remember a lot about the rape, but that he 
recalled being really sleepy and seeing the soldier standing 
over him, telling him that he would be easy.  The Veteran 
furthered that he remembered the soldier "starting it in me 
and doing it for a little while" and then remembered waking 
up to the other solider standing over him telling him "how 
good it was."  The Veteran stated that he next remembered 
trying to get up to take a shower but was too sleepy to get 
up.  The Veteran furthered that the soldier told him not to 
get up for a little while as he had already cleaned the 
Veteran up "really good".  The Veteran stated that he 
starting trying to get out of the service the next day.  The 
Veteran furthered that he then experienced difficulty in 
making love to his wife, because he felt that he might be 
doing it against her will or that she would later wish that 
she had not let him make love to her.  The Veteran stated 
that he has been unable to be with a woman since his wife and 
cannot work out of fear that he will say something about the 
rape while having a "spell" (a flashback).  He also 
reported changes in performance and performance evaluations; 
episodes of depression and panic attacks; obsessive behavior 
such as under-eating; unexplained economic or social behavior 
changes; and a breakup of a primary relationship.

The Veteran presented for his annual physical examination in 
October 2006.  The examiner, a nurse, listed an assessment of 
PTSD and of anxiety that was "not really controlled on 
Paxil."  

In August 2007 VAMC records show that the Veteran requested 
medication to help with his flashbacks.  The Veteran reported 
having regular nightmares that were the same.  The Board 
notes that the Veteran was taking Fluoxtine (an anti-
depressant) at various times in the VAMC records.

Given the above evidence, the Board finds that additional 
development is necessary prior to a final determination. The 
case is therefore remanded for the following actions:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for a psychiatric 
condition.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  Appropriate efforts must 
be made to obtain all available VA 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2. After completion of the above, and the 
association of any accumulated evidence 
with the claims folder, the veteran should 
be afforded a VA examination by a 
psychiatrist.  The claims folder, together 
with any newly obtained evidence, must be 
forwarded to the physician and reviewed 
prior to the examination. The examiner 
should indicate whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  The examination 
should include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales. The examiner 
should attempt to assess whether the in-
service rape reported by the Veteran 
actually occurred. 

The examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating the 
specific diagnostic criteria satisfied and 
the specific findings meeting the criteria 
for any disorder found.  In addition, the 
examiner should provide an opinion as to 
the likelihood that any chronic 
psychiatric disorder, PTSD or otherwise, 
had its onset in or is otherwise related 
to the veteran's period of military 
service.  

3.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claim can be granted.  If the 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


